Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten record, without printing the same, but upon printed appellant’s points; the appellant to serve one copy of the typewritten record upon the District Attorney of New York County and file six copies thereof; the typewritten record and appellant’s printed points to be filed with this court on or before April 25, 1961, with notice of argument for the June 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.